 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     GREGORY MALVEAUX
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     GREGORY MALVEAUX,                                            No.    2:18-CV-01952-DMC
13

14                         Plaintiff,
                                                                  STIPULATION AND ORDER
15                                                                FOR EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
16
          v.                                                          REPLY BRIEF
17   Andrew Saul,
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply

23   brief is extended to September 18, 2019.
24
            This is a first extension, based on plaintiff’s counsel’s need to finish other briefing first.
25
     Counsel is filing an opening brief the day before the present due date, has two others for which
26
     time must be extended, and will be out of town one of the intervening days involved in this three
27

28   business day extension.



                                             [Pleading Title] - 1
 1

 2
     Dated:     September 12, 2019                                 /s/ Jesse S. Kaplan
 3
                                                                   JESSE S. KAPLAN
 4                                                                 Attorney for Plaintiff

 5

 6
                                                                   McGREGOR W. SCOTT
 7                                                                 United States Attorney
                                                                   DEBORAH LEE STACHEL
 8                                                                 Regional Counsel, Region IX
 9
                                                                   Social Security Administration

10
     Dated: September 12, 2019                                      /s/ per e-mail authorization
11                                                                 CAROLYN CHEN
12                                                                 Special Assistant U.S. Attorney
                                                                   Attorney for Defendant
13

14

15
                                                   ORDER
16
              For good cause shown on the basis of this stipulation, the requested extension of
17

18   plaintiff’s time to file a reply brief is extended to September 18, 2019.

19            SO ORDERED.
20

21
     Dated: September 13, 2019
22
                                                          ____________________________________
23                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



                                              [Pleading Title] - 2
